Citation Nr: 0029519	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  94-21 872 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left foot bursitis.

2.  Entitlement to service connection for deviated nasal 
septum, status post septoplasty.

3.  Entitlement to service connection for residuals of mouth 
trauma.

4.  Entitlement to service connection for chronic sinusitis.

5.  Evaluation of hypertension, currently evaluated as 10 
percent disabling.

6.  Evaluation of chronic obstructive pulmonary disease 
evaluated as noncompensable.

7.  Evaluation of post irrigation and debridement abscess of 
left posterior thigh and anterior proximal calf evaluated as 
noncompensable.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, granted service connection for 
hypertension assigning a 10 percent disability evaluation, 
chronic obstructive pulmonary disease assigning a 
noncompensable evaluation, status post irrigation and 
debridement of abscess of left posterior thigh and anterior 
proximal calf assigning a noncompensable evaluation, and 
denied service connection for left foot bursitis, deviated 
nasal septum status post septoplasty, residual of mouth 
trauma, and chronic sinusitis. 

The increased ratings issues will be considered in the remand 
section of this document.


FINDINGS OF FACT

1.  The veteran was treated for bursitis of the left foot 
during service, which was acute and transitory and resolved 
with treatment.  Competent medical evidence of a current 
diagnosis of bursitis of the left foot, which has been 
related to service or to any incident or event therein, is 
not of record.

2.  During active duty, the veteran underwent a septoplasty 
for a deviated nasal septum which healed without residual 
disability.  Residuals of septoplasty for deviated nasal 
septum were not medically demonstrated during the veteran's 
active military service or subsequent thereto.

3.  During service, the veteran was treated for a laceration 
of the mouth, which was acute and transitory and resolved 
without residual disability.  Residuals of mouth trauma with 
laceration were not medically demonstrated during the 
veteran's military service or subsequent thereto.

4.  The veteran was treated for sinus complaints during 
service, which were acute and transitory and resolved with 
treatment.  Competent medical evidence of a diagnosis of 
chronic sinusitis subsequent to service is not of record.  


CONCLUSIONS OF LAW

1.  Bursitis of the left foot was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 
1113, 1137, 1153, 5107(a) (West 1991); 38 C.F.R. § 
3.303(2000). 

2.  Residual symptoms of status post septoplasty due to 
deviated nasal septum were not incurred or aggravated during 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 
1137, 1153, 5107(a) (West 1991); 38 C.F.R. § 3.303 (2000).

3.  Residuals of mouth trauma were not incurred or aggravated 
during service.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 
1113, 1137, 1153, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303 (2000).

4.  Chronic sinusitis was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 
1137, 1153, 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection should be 
granted for bursitis of the left foot, deviated nasal septum 
status post septoplasty, residuals of mouth trauma, and 
chronic sinusitis because he received treatment for such 
disorders during service.

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a) (2000).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).  Alternatively, a claimant may establish a 
claim for service connection under the chronicity provision 
of 38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, service connection 
may be granted pursuant to the same regulation if the 
evidence shows that the condition was observed during service 
or any applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 C.F.R. § 3.159.  The veteran has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

I.  Left foot bursitis

Service medical records reveal that the veteran was treated 
for left foot pain with various diagnoses of left foot 
bursitis, spur of the left foot, and probable painful os 
peroneum.  At his July 1992 retirement examination, there 
were no complaints of a left foot problem, and evaluation of 
the feet indicated only status post surgical removal of the 
right 5th toe.  At an August 1993 VA examination, there were 
no complaints, findings, or diagnoses of a disorder of the 
veteran's left foot.  

Although the veteran contends that he has bursitis of the 
left foot which began during service and has continued since 
discharge, the veteran has not reported receiving treatment 
for such since service and medical evidence of a left foot 
disorder since retirement from service is not of record.

Upon review, the Board notes that the veteran is competent to 
report that on which he has personal knowledge, that is what 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the veteran is not competent to 
provide a medical opinion because this requires specialized 
medical knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
There is no evidence of record indicating that the veteran 
has specialized medical training so as to be competent to 
render a medical opinion.  
As previously noted, the veteran's service medical records 
reflect treatment of intermittent foot pain with multiple 
diagnoses.  However, the veteran's 1992 retirement 
examination and the 1993 VA examination show no findings 
indicative of a left foot disability to include bursitis.  
Moreover, in order for service connection to be warranted, 
there must be evidence of a present disability which is 
attributable to a disease or injury incurred during service.  
See Rabideau, 2 Vet. App. at 143.   Here, however, competent 
medical evidence of a current left foot disability has not 
been presented.  Thus, the Board concludes that the left foot 
disability noted during service was acute and transitory and 
resolved with treatment.  Since the preponderance of the 
evidence is against allowance of this claim, the benefit of 
the doubt doctrine is inapplicable.  38 C.F.R. § 3.102.  
Accordingly, the claim for service connection for bursitis of 
the left foot is denied.

II.  Deviated nasal septum, status post septoplasty

Service medical records reveal that the veteran underwent a 
submucous resection for a severely deviated nasal septum to 
the right in February 1968 in order to qualify for flight 
training.  The diagnosis was deviated nasal septum, right, 
existed prior to service.  A February 1969 annual examination 
noted the submucous resection for a deviated nasal septum and 
reported that there were no complications or sequelae.  
Subsequent service medical records show no complaints, 
findings, or diagnoses of residuals of surgery for deviated 
nasal septum.   At his July 1992 retirement examination, 
evaluation of the nose was normal.  At an August 1993 VA 
examination, the examiner noted the veteran's history of 
septoplasty and submucous resection and reported that there 
were no residual symptoms.  The diagnoses included status 
post septoplasty.     

Although the veteran maintains that he has residuals of the 
septoplasty for deviated nasal septum, the veteran has not 
reported receiving treatment for such since service and 
medical evidence of residuals of the septoplasty for deviated 
nasal septum since retirement from service is not of record.
  
As noted previously, while the veteran is competent to 
testify as to symptoms he experiences, as a layman, he is not 
competent to provide a medical opinion because this requires 
specialized medical knowledge.  Layno, 6 Vet. App. at 470; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Upon review, the Board observes that the veteran underwent a 
submucous resection for a deviated nasal septum during 
service in 1968 and there were no complaints or sequelae 
thereafter.  In fact, subsequent to the veteran's 1968 
surgery, other than notations of the nasal surgery on 
periodic examinations, there were no complaints, findings, or 
diagnoses of residuals of surgery for deviated nasal septum 
during the remainder of the veteran's service.  Subsequent to 
active service, an August 1993 VA examination report 
reflected status post septoplasty for deviated nasal septum 
in 1968 without residual symptoms.  The Board notes that in 
order for service connection to be warranted, there must be 
evidence of a present disability which is attributable to a 
disease or injury incurred during service.  See Rabideau, 2 
Vet. App. at 143.  Here, however, competent medical evidence 
of residual symptoms of deviated nasal septum status post 
septoplasty have not been presented.  Thus, service 
connection cannot be granted.  As the preponderance of the 
evidence is against allowance of this claim, the benefit of 
the doubt doctrine is inapplicable.  38 C.F.R. § 3.102.  
Accordingly, the claim for service connection for residual 
symptoms of deviated nasal septum status post septoplasty is 
denied.

III.  Residuals of mouth trauma

Service medical records reflect that in 1972 the veteran was 
hit in the mouth with a paddleball racket and his lower lip 
was cut all the way through.  One suture was placed 
intraorally and one suture was placed extraorally.  Service 
medical records contain no other complaints, findings, or 
diagnoses of a mouth trauma or residuals thereof.  At his 
July 1992 retirement examination, evaluation of the mouth was 
normal.  At an August 1993 VA examination, there were no 
complaints of residuals of mouth trauma and evaluation of the 
head, face and neck was normal.  There were no findings or 
diagnoses of residuals of laceration of mouth due to trauma. 

Although the veteran maintains that he has residuals of a 
laceration of the mouth, the veteran has not reported 
receiving treatment for such since service and medical 
evidence of residuals of laceration of the mouth due to 
trauma since retirement from service is not of record.

As noted previously, while the veteran is competent to 
testify as to symptoms he experiences, as a layman, he is not 
competent to provide a medical opinion because this requires 
specialized medical knowledge.  Layno, 6 Vet. App. at 470; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Upon review, the Board notes that during service the 
veteran's lip was cut all the way through and was sutured.  
There were no complaints or sequelae thereafter.  In fact, 
evidence of record indicates that subsequent to the veteran's 
1972 injury, there were no complaints, findings, or diagnoses 
of residuals of laceration of the veteran's mouth during the 
remainder of the veteran's service or subsequent thereto.  
The Board notes that in order for service connection to be 
warranted, there must be evidence of a present disability 
which is attributable to a disease or injury incurred during 
service.  See Rabideau, 2 Vet. App. at 143.   Here, however, 
competent medical evidence of residuals of laceration of the 
mouth due to trauma have not been presented.  Thus, service 
connection cannot be granted.  As the preponderance of the 
evidence is against allowance of this claim, the benefit of 
the doubt doctrine is inapplicable.  38 C.F.R. § 3.102.  
Accordingly, the claim for service connection for residuals 
of laceration of the mouth due to trauma is denied.

IV.  Chronic sinusitis

Service medical records show several complaints of post nasal 
drip, nasal congestion and headache.  Diagnoses included 
upper respiratory syndrome, pharyngitis, sinusitis, and 
chronic postnasal drip in smoker.  At his July 1992 
retirement examination, evaluations of the nose, sinuses, 
mouth and throat were normal.  At an August 1993 VA 
examination, the veteran reported a history of sinusitis.  
There were no findings of any difficulties of the nose, 
mouth, and sinuses.  The diagnoses included history of 
sinusitis.  

Although the veteran contends that he has chronic sinusitis, 
the veteran has not reported receiving treatment for chronic 
sinusitis since service and medical evidence of chronic 
sinusitis since retirement from service is not of record.

As noted previously, while the veteran is competent to 
testify as to symptoms he experiences, as a layman, he is not 
competent to provide a medical opinion because this requires 
specialized medical knowledge.  Layno, 6 Vet. App. at 470; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Upon review, the Board notes that the veteran was treated 
during service for upper respiratory syndrome, sinusitis, 
chronic postnasal drip, and pharyngitis.  However, the 
veteran's 1992 retirement examination and the 1993 VA 
examination show no current findings or diagnoses of chronic 
sinusitis.  Moreover, in order for service connection to be 
warranted, there must be evidence of a present disability 
which is attributable to a disease or injury incurred during 
service.  See Rabideau, 2 Vet. App. at 143.   Here, however, 
competent medical evidence of a current sinusitis has not 
been presented.  Thus, the Board concludes that the sinusitis 
noted during service was acute and transitory and resolved 
with treatment.  Since the preponderance of the evidence is 
against allowance of this claim, the benefit of the doubt 
doctrine is inapplicable.  38 C.F.R. § 3.102.  Accordingly, 
the claim for service connection for chronic sinusitis is 
denied.


ORDER

Service connection for bursitis of the left foot is denied.  
Service connection for residuals of status post septoplasty 
for deviated nasal septum is denied.  Service connection for 
residuals of mouth trauma is denied.  Service connection for 
chronic sinusitis is denied.

	(CONTINUED ON NEXT PAGE)

REMAND

Documentation of record indicates that the veteran was 
hospitalized at a military facility at Eglin Air Force Base, 
Florida in June 1995.  At his August 1999 VA heart 
examination, the veteran reported that he last saw his 
physician in July 1998 and at approximately that time, his 
medication for hypertension was changed.  The Board notes 
that copies of these treatment records have not been 
associated with the claims file.  Additionally, pulmonary 
function studies performed in conjunction with the August 
1999 VA respiratory examination did not include the DLCO 
test.  Moreover, the Board notes that the most recent VA 
examination of his status post irrigation and debridement of 
abscess of the left posterior thigh and anterior proximal 
calf was in August 1993, more than 7 years ago.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination as 
well as to obtain recent treatment records so that the 
evaluation of disability will be a fully informed one.  
Accordingly, the case is REMANDED for the following:
 
1.  The RO should contact the veteran 
and request the name and address of the 
veteran's treating physician.  The RO 
should also request that the veteran 
provide authorization to obtain records 
from this physician.

2.  After obtaining the appropriate 
authorization from the veteran, the RO 
should request copies of the veteran's 
medical records from the veteran's 
treating physician.

3.  After obtaining the appropriate 
authorization from the veteran, the RO 
should request copies of the veteran's 
medical records from Elgin Air Force 
Base in Florida from 1993 to present.

4.  The RO should schedule the veteran 
for a VA pulmonary examination to 
include testing using the FEV-1 method, 
FEV-1/FVC method, and the DLCO method.

5.  The RO should schedule the veteran 
for a VA examination for evaluation of 
his status post irrigation and 
debridement of abscess of the left 
posterior thigh and anterior proximal 
calf.  The examiner should state the 
current status of any scars and whether 
there was any nerve disability.  All 
special studies and tests should be 
performed.  

6.  Pursuant to 38 C.F.R. § 3.655 
(1999), when the claimant without good 
cause fails to report for examination, 
the claim will be denied.  However, the 
Secretary must show a lack of good cause 
for failing to report.  Further, VA has 
a duty to fully inform the veteran of 
the consequences of the failure to 
undergo the scheduled examination.  The 
regional office must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  This remand serves as 
notification of the regulation.  If the 
veteran fails to report for any 
examination, the medical center should 
inform the RO of the address to which 
the notice letter was sent, and it 
should be certified as to whether the 
letter was returned as undeliverable.
  
After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the RO should review the remaining claims.  To 
the extent the benefits are not granted, the veteran and his 
representative should be provided with a supplemental 
statement of the case, and afforded a reasonable opportunity 
to respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if in order.  No 
action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome by 
the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals


 


